                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 AHMED FERNANDEZ,

                Petitioner,                                 CIVIL ACTION NO.: 5:18-cv-49

        v.

 WARDEN TRACY JOHNS,

                Respondent.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Ahmed Fernandez (“Fernandez”), who is currently incarcerated at D. Ray

James Correctional Facility in Folkston, Georgia, filed a 28 U.S.C. § 2241 Petition for Writ of

Habeas Corpus. Doc. 1. Respondent filed a Motion to Dismiss, and Fernandez filed a Response.

Docs. 8, 12. Respondent filed a Reply, and Fernandez filed a Surreply. Docs. 14, 15. For the

reasons which follow, I RECOMMEND the Court GRANT in part and DENY in part

Respondent’s Motion to Dismiss, DENY Fernandez’s Petition, DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENY Fernandez in

forma pauperis status on appeal.

                                         BACKGROUND

       The Southern District of Florida convicted Fernandez after he entered a plea of guilty to

breaking and entering into carrier facilities, in violation of 18 U.S.C. § 2117(f). Doc. 1 at 1, 27;

Doc. 1-1 at 1. The Southern District of Florida sentenced Fernandez to 60 months’

imprisonment on February 9, 2016. Doc. 1 at 29. Fernandez has a projected release date of June

13, 2021, via good conduct time release. Id. at 30. Fernandez filed a motion for clarification
regarding the Southern District of Florida’s judgment and requested to receive credit for time

served, which the trial court denied on January 9, 2018. Id. at 33. Immigration and Customs

Enforcement (“ICE”) issued a detainer against Fernandez on April 24, 2018. Doc. 8-2 at 27.

                                           DISCUSSION

       In his Petition, Fernandez states he was arrested by Florida authorities on October 1,

2015, and was taken into federal custody on October 2, 2015. Doc. 1 at 7. Fernandez also states

he has not been given credit toward his federal sentence from October 2, 2015, through February

6, 2017, and from September 17, 2017, through October 19, 2017. Doc. 1-1 at 6. Fernandez

seeks to have all this time credited against his federal sentence.

       Respondent states Fernandez failed to exhaust his administrative remedies before filing

his Petition. In the alternative, Respondent asserts Fernandez’s sentence has been properly

calculated, and he is not entitled to any credit against his federal sentence. Doc. 8.

I.     Whether Fernandez Exhausted his Administrative Remedies

       A.      Legal Requirements for Exhaustion

       The Eleventh Circuit Court of Appeals has held that a § 2241 petitioner’s failure to

exhaust administrative remedies is not a jurisdictional defect. Santiago-Lugo v. Warden, 785

F.3d 467, 474 (11th Cir. 2015); see also Fleming v. Warden of FCI Tallahassee, 631 F. App’x

840, 842 (11th Cir. 2015) (“[Section] 2241’s exhaustion requirement was judicially imposed, not

congressionally mandated, and . . . nothing in the statute itself support[s] the conclusion that the

requirement [is] jurisdictional.”). Nevertheless, the Eleventh Circuit has noted “that the

exhaustion requirement is still a requirement and that courts cannot ‘disregard a failure to

exhaust . . . if the respondent properly asserts the defense.’” Id. (citing Santiago-Lugo, 785 F.3d

at 475). Failure to exhaust administrative remedies is an affirmative defense, and inmates are not




                                                  2
required to specially plead or demonstrate exhaustion in their complaint. Jones v. Bock, 549

U.S. 199, 216 (2007). Additionally, the United States Supreme Court has “held that the PLRA’s

[“Prison Litigation Reform Act’s”] text suggests no limits on an inmate’s obligation to exhaust—

irrespective of any ‘special circumstances.’ And that mandatory language means a court may not

excuse a failure to exhaust, even to take such circumstances into account.” Ross v. Blake, 136 S.

Ct. 1850, 1856 (2016).

        The requirement that the exhaustion of remedies occur “first in an agency setting allows

‘the agency [to] develop the necessary factual background upon which decisions should be

based’ and giv[es] ‘the agency a chance to discover and correct its own errors.’” Green v. Sec’y

for Dep’t of Corr., 212 F. App’x 869, 871 (11th Cir. 2006) (quoting Alexander v. Hawk, 159

F.3d 1321, 1327 (11th Cir. 1998) (first alteration in original)). Furthermore, requiring

exhaustion in the prison setting “eliminate[s] unwarranted federal-court interference with the

administration of prisons” and allows “corrections officials time and opportunity to address

complaints internally before allowing the initiation of a federal case.” Woodford v. Ngo, 548

U.S. 81, 93 (2006). 1

        The Supreme Court has noted exhaustion must be “proper.” Id. at 92. “Proper

exhaustion demands compliance with an agency’s deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing some orderly structure

on the course of its proceedings.” Id. at 90–91. In other words, an institution’s requirements

define what is considered exhaustion. Jones, 549 U.S. at 218. It is not the role of the court to



1
         Although Woodford was a civil rights suit rather than a habeas petition, the Court “noted that the
requirement of exhaustion is imposed by administrative law in order to ensure that the agency addresses
the issues on the merits.” Fulgengio v. Wells, CV309-26, 2009 WL 3201800, at *4 (S.D. Ga. Oct. 6,
2009) (emphasis in original) (quoting Woodford, 548 U.S. at 90) (internal punctuation omitted). Thus,
exhaustion requirements are applicable to habeas petitions.


                                                     3
consider the adequacy or futility of the administrative remedies afforded to the inmate.

Higginbottom v. Carter, 223 F.3d 1259, 1261 (11th Cir. 2000). The court’s focus should be on

what remedies are available and whether the inmate pursued these remedies prior to filing suit.

Id.

       Thus, under the law, prisoners must do more than simply initiate grievances; they must

also appeal any denial of relief through all levels of review that comprise the agency’s

administrative grievance process. Bryant v. Rich, 530 F.3d 1368, 1378 (11th Cir. 2008) (“To

exhaust administrative remedies in accordance with the PLRA, prisoners must ‘properly take

each step within the administrative process.’”) (quoting Johnson v. Meadows, 418 F.3d 1152,

1157 (11th Cir. 2005)); Sewell v. Ramsey, No. CV406-159, 2007 WL 201269 (S.D. Ga. Jan. 27,

2007) (finding that a plaintiff who is still awaiting a response from the warden regarding his

grievance is still in the process of exhausting his administrative remedies).

       B.      Standard of Review for Exhaustion

       “Even though a failure-to-exhaust defense is non-jurisdictional, it is like” a jurisdictional

defense because such a determination “ordinarily does not deal with the merits” of a particular

cause of action. Bryant, 530 F.3d at 1374 (internal punctuation and citation omitted). Further, a

judge “may resolve factual questions” in instances where exhaustion of administrative remedies

is a defense before the court. Id. In these instances, “it is proper for a judge to consider facts

outside of the pleadings and to resolve factual disputes so long as the factual disputes do not

decide the merits and the parties have sufficient opportunity to develop a record.” Id. at 1376.

       In Turner v. Burnside, 541 F.3d 1079 (11th Cir. 2008), the Eleventh Circuit set forth a

“two-step process” that lower courts must employ when examining the issue of exhaustion of




                                                  4
administrative remedies. 2 First, the court is to take the plaintiff’s version of the facts regarding

exhaustion as true. Id. at 1082. If, even under the plaintiff’s version of the facts, the plaintiff has

not exhausted, the complaint must be dismissed. Id. However, if the parties’ conflicting facts

leave a dispute as to whether plaintiff has exhausted, the court need not accept all of plaintiff’s

facts as true. Id. Rather, “the court then proceeds to make specific findings in order to resolve

the disputed factual issues[.]” Id. “Once the court makes findings on the disputed issues of fact,

it then decides whether under those findings the prisoner has exhausted his available

administrative remedies.” Id. at 1083. The Eleventh Circuit has held that a district court may

consider materials outside of the pleadings and resolve factual disputes regarding exhaustion in

conjunction with a Rule 12(b)(6) motion to dismiss so long as the factual disputes do not decide

the merits of the case. See Bryant, 530 F.3d at 1376–77.

       C.      Analysis of Fernandez’s Efforts at Exhaustion

       In his Petition, Fernandez asserts he exhausted his administrative remedies by filing the

first and second steps of the grievance process at D. Ray James. Doc. 1-1 at 2. In addition,

Fernandez states in response to the Motion to Dismiss he filed the last of the required

administrative remedies on March 19, 2018, it was mailed certified on March 21, 2018, and it

was delivered on March 23, 2018. Doc. 12 at 2; Doc. 12-1 at 2–5. While it appears Fernandez

exhausted his administrative remedies at the first Turner step, out of an abundance of caution, the

Court will proceed to the second Turner step and make specific factual findings pertinent to the

exhaustion question.



2
         Although Turner involved exhaustion requirements within the context of a 42 U.S.C. § 1983
action, it appears the two-step process set forth in Turner would be no less applicable to a § 2241
proceeding. See McCoy v. Glidewell, Civil Action No. 4:11-cv-1683-JFA-TER, 2012 WL 3716872, at
*5 (D.S.C. June 18, 2012) (noting § 2241’s exhaustion requirements and Turner’s application of
exhaustion standards to a § 2241 petition).


                                                   5
        Inmates at D. Ray James must exhaust administrative remedies, beginning their grievance

process locally with the Warden by using the contractor’s grievance procedures. 3 This involves

an attempt at informal resolution, which, if unsuccessful, is followed by a formal complaint via a

Step 1 administrative remedy form within 20 days of the informal resolution request. An inmate

may appeal the Step 1 administrative remedy to the Warden via a Step 2 administrative remedy

form within five business days after the Step 1 response is returned. If the inmate is not satisfied

with the resolution of the formal complaint, the inmate may appeal to the Bureau of Prisons’

(“BOP”) Administrator of the Privatization Management Branch (BP-10), so long as the appeal

involves BOP-related matters. Betancur v. Johns, Civil Action No.: 5:15-cv-87, 2016 WL

6396016, at *4 (S.D. Ga. Oct. 26, 2016), adopted by 2016 WL 7257000 (S.D. Ga. Dec. 14,

2016). Examples of BOP-related matters which must be appealed through the BOP are: sentence

computations, reduction in sentences, removal or disallowance of good conduct time,

participation in certain programs, and an inmate’s eligibility for early release. Pichardo v. Zenk,

Civil Action No.: CV511-069, 2011 WL 5102814, at *2 n.4 (S.D. Ga. Sept. 27, 2011), adopted

by 2011 WL 5103758 (S.D. Ga. Oct. 26, 2011). If the inmate is not satisfied with the

Privatization Administrator’s response, the inmate may make a final appeal—Step 3—to the

BOP’s Office of General Counsel (BP-11). If an inmate files an administrative remedy

concerning a BOP-related matter, the administrative remedies will be recorded in the BOP’s




3
         It has been the Court’s experience that inmates at D. Ray James Correctional Facility are to use
the contractor’s grievance procedures for exhaustion purposes, which vary slightly from the BOP’s
administrative remedies process, although both procedures require a final appeal with the Office of
General Counsel. See, e.g., Martinez v. Johns, Civil Action No.: 5:17-cv-120, 2017 WL 4934674, at *3
(S.D. Ga. Oct. 31, 2017), adopted by 2017 WL 6029622 (S.D. Ga. Dec. 5, 2017). Indeed, Fernandez
utilized the contractor’s grievance procedure in initiating the administrative remedies process. Doc. 12-1
at 15–25. Accordingly, the Court’s citation to the applicable grievance procedure shall be the contractor’s
procedure, not to the BOP’s procedure Respondent cites, unless specifically noted. Doc. 8 at 5–6.


                                                    6
SENTRY computer database. Betancur, 2016 WL 6396016, at *4. Following Steps 1, 2, and 3

of the grievance process typically demonstrates exhaustion of remedies.

       The evidence before the Court reveals Fernandez filed a GEO/DRJCF Attempt at

Informal Resolution/Request for Administrative Remedy on November 15, 2017, in which he

requested credit against his federal sentence. Doc. 12-1 at 25. Fernandez submitted another of

these requests on January 12, 2018, seeking the same relief and noting he had not received a

response to his earlier-submitted request. Id. at 24. On January 19, 2018, a case manager

responded Fernandez had received all credit against his federal sentence to which he was

entitled. Id. In the meantime, Fernandez submitted his Step 1 administrative remedy form

(Number 18-003-01) on December 28, 2017, and cited his un-responded to informal resolution

request of November 15, 2017, and requested a sentence recalculation and correction. Id. at 23.

Though there is no indication when Fernandez received a response to his Step 1 remedy, he filed

his Step 2 administrative remedy (Number 18-003-2) on January 23, 2018; it was received on

January 23, 2018, and a response was due on or before March 4, 2018. Id. at 17–18. In the

response dated February 1, 2018, Fernandez was informed he received all credit against his

federal sentence he was entitled to, and his Step 2 administrative remedy was denied. Id. at 16.

       Fernandez then dated his BP-10 appeal (Number 944960-R1) to the Administrator of the

Privatization Branch and disputed the denial of his sentence recalculation requests at D. Ray

James Prison. Id. at 10–13. This appeal was postmarked on February 9, 2018, bearing tracking

number 70172680000114257324 on the certified mail receipt. Doc. 15-1 at 8. This certified

mail was delivered on February 12, 2018. Id. at 9. Fernandez’s response from Pamela L. Jones,

Administrator of the Privatization Management Branch, was dated June 29, 2018, and apparently

was received at D. Ray James on July 9, 2018. Id. at 12–13.




                                                7
        Fernandez dated his Central Office Administrative Remedy March 21, 2018, and stated,

as of that date, he had not received any response from the Regional Office regarding his appeal. 4

Doc. 12-1 at 2. Fernandez’s certified mailing postmarked March 21, 2018, was addressed to

“BOP Central Office App-BP11 GC, 320 First Street NW, Washington DC 20534.” Doc. 15-1

at 2. The mailing bore tracking number 70172680000114256785 and was delivered on March

23, 2018. Id. at 3. There is nothing indicating Fernandez received a response to his Central

Office-General Counsel appeal.

        Respondent submitted affidavits in support of his position Fernandez failed to exhaust his

administrative remedies prior to the filing of his § 2241 Petition. Docs. 8-1, 14-1. Glenda

Dykes, an administrative remedy clerk with the BOP, states Fernandez submitted one

administrative remedy regarding jail credit, but he raised the issue at the BP-10 level, not at any

other required levels. Doc. 8-1 at 2, 3. Ian Connors, the National Inmate Appeals Administrator,

notes Fernandez’s assertion that he filed an appeal (BP-11) with the Central Office, but that

appeal was not processed by that office or was misplaced by that office. Doc. 14-1 at 1. In

response, Mr. Connors declares the Central Office receives “approximately 11,000

administrative remedy submissions per year,” and, upon receipt, the clerk will “date stamp the

inmate’s administrative remedy submission and log the submission into . . . SENTRY[,] . . . the

official system of records for inmate administrative remedy filings.” Id. at 2. Mr. Connors states

his review of the SENTRY data revealed that Fernandez filed an administrative remedy at the

BP-10 level challenging his sentence computation but not a remedy at the BP-11 level. Id. at 2–

3. Mr. Connors recognizes that Fernandez provided a certified mail receipt for what he claims



4
         Fernandez dated his Central Office appeal March 19, 2018, doc. 12-1 at 4, but provides March
21, 2018, in the body of his appeal. Doc. 12-1 at 2. Thus, the Court considers March 21, 2018, as the
date of filing.


                                                   8
was his BP-11 filing, but the SENTRY system does not indicate such a filing, nor does the

tracking sheet reveal the address Fernandez sent this mailing to or the contents of this mailing.

Id. at 3. Additionally, Mr. Connors opines that, based on the prison mail log, Fernandez

mistakenly sent his mailing to the BOP Programs Division, which is not the division that handles

administrative remedies. Id. Mr. Connors states the BP-11 should have been sent to the Office

of General Counsel at 320 First Street, NW, Washington, D.C. 20534. Id. at 4.

       There appears to be no disagreement between the parties regarding Fernandez’s filing of

a BP-10 level remedy request. Id. at 3; Doc. 12-1 at 28. However, the parties do disagree as to

whether Fernandez filed a BP-11 with the Office of General Counsel, the final step of the

administrative remedies process. As this appears to be the only point of disagreement between

the parties, the Court focuses on whether Fernandez filed his BP-11 to the proper office and in a

timely manner.

       Despite Respondent’s contention that Fernandez did not properly file a BP-11, Fernandez

has presented evidence that he sent his BP-11 to the proper office in a timely manner. Fernandez

dated his BP-10 February 6, 2018, it was postmarked on February 9, 2018, and it was received

and filed on February 12, 2018. Doc. 12-1 at 10, 14; Doc. 14-1 at 7; Doc. 15-1 at 8–9. At the

BP-10 level, a response is to be made within 30 days of filing. 28 C.F.R. § 542.18. “If the

inmate does not receive a response within the allotted time for reply . . . the inmate may consider

the absence of a response to be a denial at that level.” Id. Thus, Fernandez should have received

a response to his BP-10 on or before March 14, 2018. A response was not made on his BP-10

until June 29, 2018. Doc. 15-1 at 13. In the meantime, Fernandez mailed his BP-11 to the

BOP’s Central Office “GC” (which the Court takes as meaning “General Counsel”) to: 320 First

Street NW, Washington, D.C. 20534, and his certified mail receipt evidencing this was




                                                 9
postmarked March 21, 2018. Id. at 2. According to the United States Postal Service’s Tracking

results, certified mail bearing tracking number 7017268000011425678 was received in

Washington, D.C. 20534 on March 23, 2018. Id. at 3. In the absence of any evidence this was

properly documented in the SENTRY system, 5 the Court considers March 23, 2018, as the date

Fernandez’s BP-11 was filed. Accordingly, the Office of General Counsel was to respond to

Fernandez’s appeal on or before May 2, 2018. 28 C.F.R. § 542.18 (“Once filed, response shall

be made . . . by the General Counsel within 40 calendar days.”). Because Fernandez did not

receive a response on or before May 2, 2018, he could consider “the absence of a response to be

a denial at that level.” Id.

        As set forth earlier in this Report, Fernandez’s request for credit against his sentence

concerns a BOP-related matter which must be appealed through the above-described process,

which it appears Fernandez did prior to filing his § 2241 Petition on June 14, 2018. Based on the

record before the Court, Fernandez exhausted his administrative remedies prior to the filing of

his Petition. Consequently, the Court should DENY this portion of Respondent’s Motion to

Dismiss.

II.     Whether Fernandez is Entitled to Credit Against his Sentence

        Although Fernandez exhausted his administrative remedies prior to the filing of his

Petition, he is not entitled to his requested relief of receiving credit against his federal sentence.


5
         The Court realizes D. Ray James Prison’s mail log reveals certified mail receipt number
70172680000114256785 was mailed to “BOP Programs” in Washington, D.C. 20534 on March 20, 2018,
doc. 14-1 at 13, and that Fernandez’s BP-11 was not processed into the SENTRY system. However, the
Court was unable to find any mailing address for the BOP in Washington, D.C. other than 320 First
Street, NW. In addition, it is possible the mailroom intake clerk at D. Ray James improperly wrote “BOP
Programs” in the log or meant “BOP Programs” to signify a general mailing to the BOP in Washington,
D.C. In addition, it is possible Fernandez’s BP-11 was lost or otherwise not processed once it reached the
Office of General Counsel, which is why it was not entered into the SENTRY system. Given Mr.
Connors’ statement that his office receives approximately 11,000 submissions per year, id. at 2, it is
equally possible Fernandez’s BP-11 was overlooked or misplaced. No system is infallible.


                                                   10
It is the duty of the United States Attorney General, acting through BOP, to determine the

amount of credit due for the time served by the defendant “for any time he has spent in official

detention prior to the date the sentence commences.” United States v. Alexander, 609 F.3d 1250,

1259 (11th Cir. 2010). Section 3585 of Title 18 of the United States Code, which pertains to

“credit for prior custody,” is controlling for making credit determinations for sentences imposed

under the Sentencing Reform Act of 1984. This statute provides:

       (a) Commencement of sentence. A sentence to a term of imprisonment
       commences on the date the defendant is received in custody awaiting
       transportation to, or arrives voluntarily to commence service of sentence at, the
       official detention facility at which the sentence is to be served.

       (b) Credit of Prior Custody. A defendant shall be given credit toward the service
       of a term of imprisonment for any time he has spent in official detention prior to
       the date the sentence commences –

               (1) as a result of the offense for which the sentence was imposed; or

               (2) as a result of any other charge for which the defendant was arrested
               after the commission of the offense for which the sentence was imposed;

       that has not been credited against another sentence.

18 U.S.C. § 3585 (emphasis added). In determining the proper credit, a two-part analysis is

helpful. First, it must be determined when the sentence commenced. A sentence “‘cannot begin

prior to the date it is pronounced, even if made concurrent with a sentence already being

served.’” Coloma v. Holder, 445 F.3d 1282, 1284 (11th Cir. 2006) (quoting United States v.

Flores, 616 F.2d 840, 841 (5th Cir. 1980)). “Multiple terms of imprisonment imposed at

different times run consecutively unless the court orders that the terms are to run concurrently.”

United States v. Ballard, 6 F.3d 1502, 1505 (11th Cir. 1993); see also 18 U.S.C. § 3584(a).

       Fernandez was arrested by Miami-Dade (Florida) authorities on October 1, 2015, based

on his failure to register as a sex offender. Doc. 8-2 at 9. The United States Marshals Service




                                                11
(“USMS”) lodged a detainer against him on October 2, 2015, based on federal charges of theft of

mail and breaking and entering a carrier facility, forming the basis of Case Number 15-cr-20781

in federal court. Doc. 1 at 11. Fernandez asserts that the Florida state court would not release

him on bond because of the federal detainer. Id.

        On October 9, 2015, the District Court for the Southern District of Florida issued a writ

of habeas corpus ad prosequendum in Case Number 15-cr-20781. Id. As a result, on October

15, 2015, Fernandez was placed in the temporary custody of the USMS. Id.; Doc. 8-2 at 3, 14,

22. Fernandez pleaded guilty to the federal charges, and, on February 9, 2016, the District Court

for the Southern District of Florida sentenced Fernandez to 60 months’ imprisonment on those

charges. Doc. 8-2 at 16–17; Doc. 1 at 29. Fernandez was returned to state custody on February

18, 2016. Doc. 8-2 at 3, 22.

        Approximately one year later, on February 6, 2017, Fernandez was sentenced in state

court on the failure-to-register charge to 494 days, time served. Id. at 11, 12. The sentence—

494 days, time served—represents the time between October 1, 2015, the date Fernandez was

initially taken into custody, and February 6, 2017, the date the state court imposed its sentence.

Despite the fact that his state court sentence was for time served, it appears that Fernandez

remained in state custody for several months after the sentence was imposed, until September 17,

2017, when he was taken to the Federal Detention Center in Miami, Florida. Doc. 12 at 6.

Fernandez was transported to D. Ray James on October 19, 2017. 6 Id.




6
         During this time, Fernandez was also subject to a separate “new charge” of burglary by state
authorities and was sentenced to “36 months suspended.” Doc. 1-1 at 5. Fernandez does not argue that
the state court burglary charge impacts his request in this § 2241 Petition. Accordingly, that charge and
sentence have not impacted the Court’s analysis.



                                                    12
       On November 13, 2017, soon after Fernandez arrived at D. Ray James, the BOP

conducted a sentence computation. Doc. 8-2 at 25–26. The sentence computation identifies the

term of Fernandez’s sentence, the date Fernandez entered federal custody, credits Fernandez

should receive against his sentence, and his projected release date. Id. Fernandez asserts the

computation is incorrect and that he should receive credit toward his sentence “from October 2,

2015 throughout [sic] October 19, 2017.” 7 Doc. 1 at 7. These dates correspond to the date the

state court refused to release Fernandez on bond (October 2, 2015) and the date he was

transferred to D. Ray James (October 19, 2017). Fernandez argues he was in federal custody

during this period, and he should, therefore, receive credit for this time against his federal

sentence.

       As an initial matter, it is clear that the BOP computation already includes a credit for a

portion of the period Fernandez has identified. The BOP determined that Fernandez was on

“exclusive” federal custody beginning on September 18, 2017, which is the date he was taken to

the Federal Detention Center in Miami and, therefore, the date when his 60-month federal

sentence commenced. Id. Thus, the BOP determined that Fernandez began serving his sentence

on September 18, 2017, when he was taken into federal custody, not October 19, 2017, when he

was transferred to D. Ray James. Additionally, the BOP’s computation includes 225 days of

credit against Fernandez’s federal sentence based on the time Fernandez was in state custody

after his time-served sentence was entered in the state court (February 6, 2017) until he was

transferred to federal custody and his federal sentence commenced (September 17, 2017). Id.

Thus, any request for a credit for the period between February 6, 2017, and October 19, 2017, is


7
        Elsewhere, Fernandez argues for a narrower credit. See Doc. 1-1 at 3 (“The Computation record
date however, does not reflec [sic] any time credited toward his sentence from October 2, 2015 through
February 2017 and September 17, 2017 through October 19, 2017.” [sic]). To avoid any doubt, the Court
considers Fernandez’s broadest request: credit from October 2, 2015, to October 19, 2017.


                                                  13
moot because the BOP will count all of that time against Fernandez’s federal sentence, either as

a credit or as time served after the commencement of his sentence. 8

        But, Fernandez claims he is entitled to additional credit—namely for the earlier period of

October 2, 2015, to February 6, 2017. To determine whether Fernandez is entitled to additional

credit, the court must begin with the plain language of the controlling statute: 18 U.S.C. § 3585.

Harris v. Garner, 216 F.3d 970, 972 (11th Cir. 2000) (en banc) (“We begin our construction of [a

statutory provision] where courts should always begin the process of legislative interpretation,

and where they often should end it as well, which is with the words of the statutory provision.”).

Section 3585(b) clearly states that, in some circumstances, a defendant is entitled to credit for

time served prior to sentence commencement unless that time has been credited against another

sentence.

        Fernandez was sentenced to 494 days, time served, on his state-court charges. That

sentence reflects the time Fernandez was in custody between October 1, 2015, and February 6,

2017. Thus, regardless of whether Fernandez was in federal or state custody for some or all of

that time, he has already received credit for that time, namely credit against his state court

sentence. Under the plain language of § 3585(b), he cannot receive credit for any time in official

detention if that time has already “been credited against another sentence.” See Scruggs v.

Adkinson, 423 F. App’x 858, 861 (11th Cir. 2011) (“The time Scruggs served during his state

court pre-trial detention was credited towards his state sentence, and therefore cannot also be

credited towards his federal sentence.”); Castillo v. Fed. Corr. Inst. of Tallahassee, 163 F. App’x



8
         Indeed, the BOP’s computation would have come out the same if Fernandez had been
immediately transferred to federal custody to start serving his sentence on the day the state court
sentenced him to time served, February 6, 2017. In that case, Fernandez’s full-term release date on the
60-month sentence would have been in February 2022, which is the same as the BOP’s actual computed
full-term release date.


                                                   14
803, 804 (11th Cir. 2006) (affirming denial of § 2241 petition asking for credit for time served,

where state court already gave credit for the same period of time). Fernandez simply cannot

receive credit for his time in custody that has already been credited against his state court

sentence. 9

        In sum, Fernandez seeks credit against his federal sentence for time he was in custody

from October 2, 2015, to October 19, 2017, but all of that time has already been accounted for.

Of this period, Fernandez received credit for October 2, 2015, to February 6, 2017, against his

state sentence. The remainder of the period, February 6, 2017, to October 19, 2017, has been

credited against or included in Fernandez’s federal sentence. Under § 3585, Fernandez is not

entitled to any additional credit against his federal sentence. The Court should GRANT

Respondent’s Motion to Dismiss for this reason and DENY Fernandez’s Petition.

III.    Leave to Appeal in Forma Pauperis

        The Court should also deny Fernandez leave to appeal in forma pauperis. Though

Fernandez has, of course, not yet filed a notice of appeal, it would be appropriate to address these

issues in the Court’s order of dismissal. Fed. R. App. P. 24(a)(3) (trial court may certify that

appeal of party proceeding in forma pauperis is not taken in good faith “before or after the notice

of appeal is filed”). An appeal cannot be taken in forma pauperis if the trial court certifies that


9
         The Court recognizes Fernandez’s argument he should be credited with “time already served in
federal custody” based on the issuance of the writ of habeas corpus ad prosequedum (i.e., the time he was
in USMS’ pretrial custody before sentencing on the federal charge). Doc. 1 at 6. Fernandez, however,
was not in federal custody as a result of this writ for purposes of his sentence calculation. See Causey v.
Civiletti, 621 F.2d 691, 693 (5th Cir. 1980) (A writ of habeas corpus ad prosequendum is “only a loan of
the prisoner to another jurisdiction for criminal proceedings in the receiving jurisdiction.”). Additionally,
the fact the state may have refused to release Fernandez on bond during the time the federal detainer was
in place does not change that status. Scruggs, 423 F. App’x at 861 (rejecting argument that credit should
be given because state pretrial custody arose from federal detainer). Regardless, the Court reiterates it is
immaterial whether Fernandez was in state or federal custody between October 2, 2015, through February
6, 2017, or for any other time prior to when his federal sentence commenced on September 18, 2017.
Fernandez has already received credit for this time and is not entitled to any additional credit against his
federal sentence. 18 U.S.C. § 3585.


                                                     15
the appeal is not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good

faith in this context must be judged by an objective standard. Busch v. County of Volusia, 189

F.R.D. 687, 691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to

advance a frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445

(1962). A claim or argument is frivolous when it appears the factual allegations are clearly

baseless or the legal theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327

(1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is

frivolous and not brought in good faith if it is “without arguable merit either in law or fact.”

Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos.

407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

          Given the above analysis of Fernandez’s Petition, Respondent’s Motion to Dismiss, and

the responsive pleadings, there are no non-frivolous issues to raise on appeal, and an appeal

would not be taken in good faith. Thus, the Court should DENY in forma pauperis status on

appeal.

                                          CONCLUSION

          Based on the foregoing, I RECOMMEND the Court GRANT in part and DENY in

part Respondent’s Motion to Dismiss, DENY Fernandez’s 28 U.S.C. § 2241 Petition for Writ of

Habeas Corpus, and DIRECT the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal. I further RECOMMEND that the Court DENY Fernandez leave to

proceed in forma pauperis.

          The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address




                                                 16
any contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

        Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Fernandez and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 27th day of February,

2019.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                17
